Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, 10, 11, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2018/0192081 by Huang.
Regarding claim 1, Huang discloses a non-transitory computer readable medium having executable instructions stored thereon, that when executed by a processor, cause a system (fig. 1; para. 24-26 – see computing arrangement) to: 
receive over a communication network, from a server, a video stream including a plurality of video surfaces of a virtual environment forming a cube map, the plurality of video surfaces captured from a point of view of a character in the virtual environment (fig. 1; para. 24-28 – see the arrangement of server and network to process cube maps from camera views.), the plurality of video surfaces comprising:  

a second video surface different from the first video surface and oriented along a direction that (i) extends radially outward from the character and (ii) is different from the front direction (para. 21-22, 54-55 – see the views of the user initiates that are off of the player’s view with the second video surface being that surface, e.g. the “left” side of the player’s cube map.); 
render, at a video player (fig. 1; 120-160; para. 29 – see computing devices), a three dimensional view of the video stream comprising a first three dimensional view of the virtual environment using the first video surface and the second video surface cube map (para. 30, 52-54 – see the view presented to the HMD or other devices); and 
receive user input at the video player selecting a second view of the virtual environment video stream to render and in response, render the second view of the virtual environment using the first video surface of the cube map but not the second video surface as a two dimensional view of the video stream and present the second two dimensional view instead of the first three dimensional view (para. 21-22, 54-55 – see the user controlled view of the game in the instance that the user looks to a direction that isn’t in the direction of the second video surface.).
Regarding claim 3, Huang discloses the non-transitory computer readable medium of claim 1, wherein the instructions, when executed by the processor, further cause the system to system: receive data corresponding to user input at the video player panning, tilting, or zooming the first three dimensional view of the virtual environment; and in response to receiving the data, panning, tilting, or zooming the first three dimensional view of the virtual environment (para. 21-22, 54-55 – see the user controlled view of the game).
Regarding claim 4, Huang discloses the non-transitory computer readable medium of claim 1, wherein, the virtual environment comprises a video game scene of a video game played by a video game player, wherein the cube map comprises a cube map of the video game scene (para. 22).
Regarding claim 7, Huang discloses the non-transitory computer readable medium of claim 1, wherein the video stream received from the server comprises a livestream (para. 53 – see active players).
Regarding claim 10, Huang discloses this claim as discussed above with regard to claim 1.
Regarding claim 11, Huang discloses the non-transitory computer readable medium of claim 10, wherein creating the plurality of video surfaces comprises: creating a video game scene in a game engine; and after creating the video game scene in the game engine, rendering each of the plurality of videos of the video game scene (para. 21-22, 53 – see the view of a player within a video game).
Regarding claim 15, Huang discloses the non-transitory computer readable medium of claim 11, wherein the instructions, when executed by the processor, further cause the system to: generate depth information corresponding to each video surface of the plurality of video surfaces, wherein encoding the video stream comprises encoding a video stream comprising the plurality of video surfaces and the depth information corresponding to each video surface, wherein the encoded video stream that is livestreamed comprises the plurality of video surfaces and the depth information corresponding to each video surface (para. 15-17, 26, 52-53 – see the blending of the cube maps to allow for VR displays to a user).
Regarding claim 16, Huang discloses this claim as discussed above with regard to claim 1.
Regarding claim 18, Huang discloses the method of claim 16, further comprising: receiving over the communication network a video stream of the content publisher; preparing the video stream of the content publisher for streaming to the plurality of client devices; and streaming the video stream of the 
Regarding claim 19, Huang discloses the method of claim 18, wherein, the virtual environment comprises a video game scene, wherein the cube map comprises a cube map of the video game scene (para. 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and further in view of U.S. Publication 2016/0287997 by Laakkonen.
Regarding claims 5 and 13, Huang is silent regarding receiving a video stream of the video game player; and overlaying the video stream of the video game player over the three-dimensional view of the video game scene.  However, Huang provides for overlays and other controls to be explicitly provided by the disclosed system, see col. 15, ln. 16-51 and fig. 16A.  Examiner notes that, at the time of filing, the use of a “facecam” during streaming was well understood.  Prior art Laakkonen teaches the features of claim 5 and 13 at fig. 7, para. 55-56, and element 650.  Because the references are from a similar art and concerned with a similar problem, i.e. livestreaming, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Huang with Laakkonen’s use of a facecam of the streamer while streaming so as to allow for viewers to better engage and interact with the streamer that they are watching.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and further in view of U.S. Publication 9,998,664 by Long.
Regarding claim 9, Huang discloses the non-transitory computer readable medium of claim 1, wherein the video stream received from the server comprises a livestream (para. 22) 
Huang is silent regarding receiving the video stream comprises receiving a plurality of bit rate versions of the plurality of video surfaces of the virtual environment, and wherein rendering the first view comprises using one of the plurality of bit rate versions of the plurality of video surfaces to render the first view.  Long teaches the use of different bit rate video as part of live video game streaming (fig. 16A, 16B; col. 27, ln. 8-21; see the use of different video quality).  Because the references are from a similar art and concerned with a similar problem, i.e. video game streaming, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Huang with variable bit rate streaming in order to allow for efficient video delivery through reduced bandwidth and processing requirements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER J IANNUZZI/              Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715